We find from a careful examination of the record before this Court that the final decree entered by the Chancellor is sustained by substantial evidence except as to the allowance of $2500.00 Master's fee. *Page 826 
With reference to the continuation of alimony pendente lite in the sum of $65.00 per week during the pendency of this appeal without crediting it upon the award for permanent alimony, we will not assume that the Chancellor will fail to enter an equitable order when he ultimately rules upon this question.
The decree appealed from should be modified by reducing the fee of the Special Master from the sum of $2500.00 to the sum of $1200.00. When so modified, the decree shall stand affirmed.
It is so ordered.
THOMAS, C. J., ADAMS, BARNS and HOBSON, JJ., concur.